Order entered January 28, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01078-CR

                                   ERIC ROSE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F11-55385-Y

                                          ORDER
       We GRANT Official Court Reporter Sharon Hazlewood’s January 21, 2013 request for a

second extension of time to file the reporter’s record. The reporter’s record shall be due on or

before February 1, 2013.


                                                     /s/   LANA MYERS
                                                           JUSTICE